Citation Nr: 1128448	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO).

In December 2008, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  A copy of the transcript is associated with the record.

The issue of entitlement to service connection for tinnitus has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss was not manifested during service or for many years thereafter and is not related to any incident of service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found within the Veterans' Claims Assistance Act (VCAA) and are codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, in a March 2006 pre-rating decision letter, the Veteran was advised of his and VA's respective claim development responsibilities and was asked to identify sources of evidence concerning his original claim of bilateral hearing loss.  Furthermore, a February 2008 Statement of the Case (SOC) as well as a January 2009 Supplemental Statement of the Case (SSOC) explained what specific regulatory provisions govern the Veteran's disability and why his service connection claim remained denied.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records and a VA examination conducted in February 2008.  These reports, along with the other evidence of record, are fully adequate for the purposes of adjudicating the Veteran's service-connection claim on the merits.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are various oral and written statements provided by the Veteran or his representative, on his behalf.

The Board notes that at the December 2008 DRO hearing, the Veteran was asked to submit hearing test records from his prior employer in order to support his case.  The Veteran failed to provide such records.  The Board emphasizes that the duty to assist the Veteran is not a one-way street, Olsen v. Principi, 3 Vet. App. 480, 483 (1992), and that, on these facts, the Board has no alternative but to decide the claim on the basis of the evidence already of record.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria - Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required.  In addition, service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of post-service initial diagnosis of a disease where the physician relates the current condition to the period of service.  In such instances, however, a grant of service is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.

Recitation of Pertinent Evidence

Throughout the record, the Veteran has stated that his left ear hearing loss was due to his exposure to excessive noise without ear protection during his active duty service.

The Veteran's DD 214 Form indicates his military occupational specialty (MOS) was that of Combat Engineer.  The Veteran's August 1958 induction examination reveals he was assigned a whisper test score of 15 out of 15, which indicates the Veteran's hearing was within normal limits upon entry into service.  An August 1960 service treatment record indicates the Veteran was diagnosed with external otitis (inflammation of the outer ear or ear canal) and impacted cerumen.  Another August 1960 service treatment record indicates the Veteran's hearing in his left ear was 20 out of 20.  A December 1960 service treatment record indicates the Veteran was suffering from an itchy left ear and that his ear canal had much "debris" without an infection. 

The Veteran's June 1961 Report of Medical Examination upon separation showed that the Veteran displayed an auditory threshold of 0 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, no entry at 3000 Hertz, 15 decibels at 4000 Hertz, no entry at 6000 Hertz and 10 decibels at 8000 Hertz in the left ear.

The Veteran indicated in his June 1961 Report of Medical History upon separation that he had ear, nose and throat trouble; however, he also indicated he was in good health.  It was also noted on the June 1961 Report of Medical History that the Veteran had been diagnosed in August 1960 with external otitis and that he responded well to treatment.

The Veteran participated in a VA examination in February 2008.  The Veteran complained of constant hearing loss and tinnitus.  The Veteran reported that his bilateral hearing loss manifested at the time he was treated for ear infections in both ears with blood discharge while serving in Panama.  The Veteran also reported being exposed to noise from small arms, grenades, trucks, carpentry and construction during his active duty service.

Following service, the Veteran stated he first worked for a municipality doing street water and sewer repairs for three years and then moved to Huntington, West Virginia where he worked at a chemical plant for almost 29 years.  The Veteran stated that hearing protection was not made available to him for the first 10 years of employment at the plant and at that time, he was exposed to noise in excess of 85 decibels.  The Veteran also admitted not using hearing protection all of the time after it was made available because he needed to hear what was going on and the ear plugs hurt his ears.  The Veteran stated he had his hearing tested annually by his employer since the mid-1970s and also claimed there was noted hearing loss.  The Veteran reported he is exposed to recreational noise related to hunting and riding motorcycles.  The Veteran stated that his hearing is getting worse.

The VA audiological examination report showed that the Veteran displayed an auditory threshold of 10 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 35 decibels at 3000 Hertz and 55 decibels at 4000 Hertz in the left ear.  The Veteran's left ear average puretone threshold was 31 decibels and speech recognition was 92 percent.  The results of this audiological examination revealed left ear hearing loss for VA purposes in accordance with 38 C.F.R. §3.385.  As such, the Veteran was diagnosed by the February 2008 VA examiner with mild to moderately severe sensorineural hearing loss in the left ear.

After reviewing the Veteran's entire claims file in addition to considering the Veteran's history and the results of the audiological examination, the February 2008 VA examiner opined that the Veteran's left ear hearing loss was less likely as not caused by or a result of his ear infections and/or noise exposure while in service.  To justify this conclusion, the February 2008 VA examiner pointed to the Veteran's June 1961 separation examination whereby the hearing in the Veteran's left ear was found to be within normal limits.  Based on the foregoing, the February 2008 VA examiner concluded the Veteran's left ear hearing acuity did not change from the time of induction to the time of separation, and thus, the Veteran's current hearing loss occurred sometime after his discharge from military service.

At the December 2008 DRO hearing, the Veteran testified he was exposed to loud noise in service, which included a 30-caliber machine gun and rocket launchers.  The Veteran also testified that he was trained in demolition tactics at Fort Linwood, Missouri and was exposed to noise from explosives.  The Veteran admitted he was not in combat; but instead, did construction work and drove a dump truck.  The Veteran stated he once suffered from an ear infection in both ears that was so severe that blood discharged out of both ears.  The Veteran testified he was not given ear protection during his military service.  The Veteran remarked he has trouble hearing people in crowds and his ears are constantly ringing.  The Veteran also stated he has not had any blood discharge out of his ears since his military service and that he was not currently being treated for his hearing loss.    

Analysis

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the February 2008 VA audiological examination results, that the Veteran has a current diagnosis of left ear hearing loss (within VA standards), thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board observes that the DD Form 214 reflects that the Veteran's MOS was that of a Combat Engineer and given due consideration to that service department record, the Board finds that this evidence is sufficient to support the Veteran's contentions that he was exposed to loud noise from small arms fire, rockets, dump trucks, carpentry and construction during his military service.

With respect to the third required element, the Board finds that a nexus does not exist.  Here, the evidence reflects that while the Veteran may have been exposed to loud noise from small arms, grenades, trucks, carpentry and construction in service, a chronic left ear hearing loss disability is not shown to be the result thereof.  Although August 1960 service treatment records indicate the Veteran was diagnosed with external otitis and impacted cerumen, there was no indication in either the August 1958 induction examination or the June 1961 separation examination of a left ear hearing problem or a left ear disorder based on the audiometric testing conducted at the time of both examinations.  In fact, it was noted in the June 1961 Report of Medical History that the Veteran responded well to the treatment for his external otitis.  Moreover, based on the evidence of record, the earliest diagnosis of the Veteran's left ear hearing loss occurred in February 2008, almost 47 years after the Veteran's separation from service.  Thus, it is well to observe that the passage of many years between separation from active service and any medical complaints or documentation of a claimed disability is a factor that weighs heavily against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, in light of the contrary medical evidence contained in the service treatment records, the Board finds that the Veteran's accounts of having noticed hearing problems in service which have continued since, while competent, are not credible.  This is because, despite the Veteran's exposure to loud noise in service, the clinical findings were normal at separation.  The fact that the Veteran did not report any symptoms regarding his left ear hearing loss during service, or at separation, strongly suggests that they were not present at that time and is highly probative evidence against the claim, as it tends to show no continuity of symptoms of a chronic left ear hearing loss disability dating back to service.

Similarly, while the Veteran is competent to describe certain features and symptoms associated with his left ear hearing loss, he is not competent to provide an opinion regarding the etiology of his current left ear hearing loss.  In this case, the Board acknowledges the Veteran's statements to the effect that he now has left ear hearing loss as a result of being exposed to loud noise in service.  However, he is not competent to specify that any current left ear hearing loss was, in fact, due to the noise exposure he experienced in service, as this would constitute a medical conclusion which the Veteran is not competent to make.  There is no indication that the Veteran has the requisite medical training or expertise as to the etiology of his left ear hearing loss disability.  Therefore, given the medical expertise necessary in making such an opinion as to the etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, the Veteran's lay statements in this regard have no probative value.

The February 2008 VA examiner opined that the Veteran's current left ear hearing loss was not connected to his military service and when reviewing the February 2008 VA examination report, the Board is persuaded that the findings and opinion of the February 2008 VA examiner is most convincing in that he both reviewed the entire claims file and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's left ear hearing loss.  Furthermore, the February 2008 VA examiner provided a rationale for his findings and conclusion and his opinion was supported by the Veteran's June 1961 separation examination.

Based on the foregoing analysis, the Board finds the February 2008 VA examiner's medical opinion credible-thus the weight of the medical opinion evidence indicates the Veteran's current left ear hearing loss was not a result of exposure to acoustic trauma during the Veteran's military service.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and in reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim for entitlement to service connection for left ear hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for right ear hearing loss.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran's August 1958 induction examination reveals he was assigned a whisper test score of 15 out of 15, which indicates the Veteran's hearing was within normal limits upon entry into service.  However, the Veteran's June 1961 Report of Medical Examination upon separation showed that the Veteran displayed an auditory threshold of 10 decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, no entry at 3000 Hertz, 15 decibels at 4000 Hertz, no entry at 6000 Hertz and 25 decibels at 8000 Hertz in the right ear.

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  To this end, the Veteran was given a VA audiological examination in February 2008 in conjunction with his original claim of bilateral hearing loss.  The VA audiological examination report shows the Veteran displayed an auditory threshold of 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 60 decibels at 3000 Hertz and 60 decibels at 4000 Hertz in the right ear.  The Veteran's right ear average puretone threshold was 35 decibels and speech recognition was 88 percent.  The results of this audiological examination revealed right ear hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385.  As such, the Veteran was diagnosed by the February 2008 VA examiner with moderate to moderately severe sensorineural hearing loss in the right ear.

After reviewing the Veteran's entire claims file in addition to considering the Veteran's history and the results of the audiological examination, the February 2008 VA examiner opined that the Veteran's right ear hearing loss was less likely as not caused by or a result of his ear infections and/or noise exposure while in service and to justify this conclusion, the February 2008 VA examiner pointed to the Veteran's June 1961 separation examination whereby the hearing in the Veteran's right ear was found to be within normal limits.  Accordingly, the February 2008 VA examiner concluded the Veteran's right ear hearing acuity did not change from the time of induction to the time of separation, and thus, the Veteran's current right ear hearing loss occurred sometime after his discharge from military service.

In the decision of Williams v. Shinseki, 2010 WL 4464433 (Vet. App. 2010) (Unreported Memorandum Op.), the U.S. Court of Appeals for Veterans Claims recently discussed the sufficiency of VA medical examination reports.  Please note that the Williams decision is an unreported memorandum opinion, therefore it holds no precedential value.  In Williams, the Court held that the VA examination report presented was inadequate insofar as the VA examiner's sole reason for saying that the veteran's hearing loss was not related to service was his observation that the veteran's hearing acuity upon discharge was normal.  The Court ruled that the examiner did not provide a clear rationale for his conclusion and remanded the decision back to the Board for further development.  In support of its holding, the Court reasoned as follows:  "To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two; if the diagnosis is not supported by findings on the examination report, the Board must return the report to the examiner as inadequate for rating purposes."  Williams, 2010 WL 4464433 at *1 (citing 38 C.F.R. § 4.2 (2010) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)).

In the present case, the February 2008 VA examiner found that the Veteran's right ear hearing loss was not likely caused by his in-service noise exposure because his hearing acuity was within normal limits at the time of his separation from service.  However, a veteran is not precluded from being awarded service connection for a hearing disability merely because his hearing was within normal limits on audiometric testing at separation from service.  Hensley v. West, 5 Vet. App. 155, 159 (1993).  Furthermore, the February 2008 VA examiner's conclusion that the Veteran's right ear hearing acuity did not change from the time of induction to the time of separation is not entirely accurate insofar as the Veteran's June 1961 separation examination results above show the Veteran incurred some hearing loss at the higher frequencies, most notably, at 8000 Hertz.

In accordance with Hensley, and more recently, Williams, because the February 2008 VA examiner's sole reason for saying the Veteran's hearing loss was not related to service was his conclusion that the Veteran's hearing acuity upon separation was normal (which is not entirely accurate), the examiner did not provide a full, accurate analysis and clear rationale for his conclusion.  Accordingly, the Board finds that the February 2008 VA examiner's opinion is incomplete and a new examination based on sound medical principles with a nexus opinion should be provided to the Veteran.  The examiner should take into account the Veteran's entire medical history, which includes the auditory threshold of 25 decibels at 8000 Hertz found in the June 1961 separation examination, and provide a complete and thorough rationale for any opinion provided.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection.  See 38 C.F.R. § 3.655(b) (2010).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination in order to determine the nature and etiology of the Veteran's right ear hearing loss.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include a discussion of the Veteran's documented medical history, particularly the audiogram results found in the June 1961 separation examination, as well as the Veteran's assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

If a right ear hearing loss disability is diagnosed, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such a disability is the result of an injury or disease (to particularly include alleged in-service noise exposure) incurred or aggravated by disease or injury during any period of service.

The examiner should set forth all examination findings along with a complete rationale for the conclusions reached, in a printed report.

2. Once the above action has been completed, readjudicate the right ear hearing loss claim.  If the issues on appeal remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


